PER CURIAM.
Defendant appeals from an order denying his Rule 24.035 motion seeking to vacate the judgment entered on his plea of guilty to the charge of distributing a controlled substance near a school, § 195.214 RSMo.Supp.1989.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment of the motion court is not clearly erroneous. Defendant’s sole point on appeal concerns a claim which was not presented to the motion court. Such a claim cannot be raised for the first time on appeal. State v. Williams, 861 S.W.2d 670, 680 (Mo.App. 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).